Citation Nr: 0400569	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the amount of $3,875.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1953 to March 
1956 and from June 1956 to April 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises, which denied 
entitlement to the waiver sought on appeal.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran was awarded non-service connected disability 
pension benefits effective May 13, 1996. 

3.  In a November 1998 letter to the veteran, the RO informed 
him that he had been awarded pension benefits which were 
linked to his income and that changes in income needed to be 
reported to VA.  He was directed, in order to prevent a 
possible overpayment, to notify VA if he should receive 
income from any source including Social Security.

4.  In April 2001 the veteran informed the RO that he had 
been awarded Social Security benefits and that he wanted his 
pension benefits terminated so as to avoid any overpayment.

5.  The RO continued to make payments to the veteran for 5 
months after the April 2001 notice from the veteran, and the 
veteran did not return the money or inform the RO that he had 
received it in error.

6.  In August 2001, VA informed the veteran that he owed the 
Department monies based upon income from social security.  
The amount was eventually determined to be $3,875.00, 
representing pension benefits overpaid for 5 months.

7.  In September 2001 the veteran submitted a Financial 
Status Report that showed his monthly income exceeding 
expenses by approximately $336.00 and that he had a bank 
balance of $6,664.00.

8.  In December 2001 the veteran submitted an updated 
Financial Status Report that showed his monthly income 
exceeding expenses by approximately $239.00 and with a bank 
balance of $5,977.40.

9.  The overpayment of pension benefits in the calculated 
amount of $3,875.00 was not due to the veteran's fraud, 
misrepresentation or bad faith.

10.  The veteran was at fault in creating the original 
overpayment since he continued to accept receipt of his 
monthly pension benefits even though he knew he was not 
entitled to them.

11.  VA was also at fault in the creation of the overpayment, 
since payments were made for 5 months after VA had received 
notice of the veteran's receipt of Social Security benefits.

12.  Withholding of benefits or recovery would not nullify 
the objective for which benefits were intended and would not 
preclude the veteran from providing for life's basic 
necessities.

13.  The veteran would be unjustly enriched if the benefits 
were not recovered, since failure to make restitution would 
result in unfair gain to the veteran as he was paid benefits 
based on no income when he was in fact receiving Social 
Security benefits.



CONCLUSION OF LAW

The overpayment was properly created and was not due to 
fraud, misrepresentation or bad faith of the veteran; 
however, recovery of the overpayment of VA pension benefits 
in the amount of $3,875.00 would not be against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

The Board notes, however, that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to cases involving a 
veteran seeking a waiver of recovery of an overpayment of 
benefits.  Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran does not dispute the creation of the overpayment, 
he asserts that he should be entitled to a waiver of the 
overpayment because he informed VA of his receipt of Social 
Security benefits and it is not his fault that pension 
payments continued for 5 months.  The Board notes that the 
overpayment was validly created and was caused by the 
veteran's receipt of Social Security benefits.  The veteran 
could have refused to accept the payments he knew were not 
warranted, and he could have contacted the RO to try to stop 
further payments after it was clear his April 2001 letter had 
not stopped them.  The veteran was clearly aware of the fact 
that receipt of Social Security benefits would preclude the 
continued payment of VA pension benefits.  Not only was the 
veteran told in November 1998 that he needed to report 
income, but he in fact did report income specifically to 
avoid an overpayment according to his April 2001 letter.  
Therefore the Board finds that the creation of the 
overpayment at issue was properly made.

As noted above, the veteran's requests for waiver were 
referred to the Committee on Waivers and Compromises, which 
denied entitlement to the waiver sought on appeal.  In this 
case, the Committee made a specific determination that there 
was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA pension benefits in 
the calculated amount of $3,875.00 would not be against 
equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver is not precluded pursuant to 
38 U.S.C.A. § 5302(a) (West 2002).  In order to dispose of 
the matter on appeal, the Board must determine whether 
recovery of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2003).  The pertinent regulation in this case provides that 
the standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2002).  The elements of equity and good conscience are as 
follows: (1) fault of debtor, where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults, 
weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family 
of basic necessities; (4) defeat the purpose, whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) unjust 
enrichment, failure to make restitution would result in 
unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

In this case, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  As noted above, the record clearly shows that the 
veteran received Social Security benefits at the same time as 
VA pension benefits.  The veteran did inform VA of his 
impending receipt of Social Security benefits, but he 
continued to accept the monthly payments, and there is no 
evidence of additional attempts to inform VA that payments 
were being continued erroneously.  Therefore, the veteran is 
partially at fault in the creation of the overpayment.  VA is 
also partially at fault in that VA was informed of the need 
to stop pension payments, but payments were continued for 5 
months anyway. 

Based on the evidence of record, the Board finds that both 
the veteran and VA were at fault in the creation of the debt.  

In questions of fault, the Board is concerned with whether 
the veteran was responsible for the commission or omission of 
an act that directly results in the creation of the debt.  
Determining the proximate cause of the resulting debt is the 
critical issue.

Clearly, the veteran was at fault in continuing to accept 
payments that he knew were not due to him.  The veteran made 
no attempt after April 2001 to stop the payments or return 
the money or inform VA that he had received money he should 
not have.  VA was also at fault in continuing to make 
payments for 5 months after being notified that the veteran 
was receiving Social Security benefits.  The element of fault 
weighs equally against the veteran and against VA.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran is not currently receiving VA 
benefits.  The veteran would be unjustly enriched if the 
benefits were not recovered, since failure to make 
restitution would result in unfair gain to the veteran as he 
was erroneously paid pension benefits to which he was not 
entitled.  Further, it is not shown that the veteran incurred 
any legal obligation or lost a valuable right by reason of 
relying on VA benefits.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record dated in 
September 2001.  That report shows monthly income of $967.00 
and monthly expenses of approximately $631.00.  In addition 
to the $336.00 difference between his income and his monthly 
expenses, the veteran reported a bank balance of $6,664.00.  
The veteran filed an amended financial status report in 
December 2001 that showed monthly income of $970.00 and 
monthly expenses of $731.00.  In addition to the $239.00 
difference between his income and his monthly expenses, the 
veteran reported a bank balance of $5,977.40.  

The veteran has not demonstrated that collection of the 
overpayment would be a financial hardship to him.  His 
monthly income exceeds his expenses by over $200.00, and the 
veteran reported a bank balance of $5,977.40 on his most 
recent financial status report.  Obligations to the 
Government should be afforded the same consideration and 
attention he provides to his other obligations.  While it is 
obvious that the veteran has a low income, it is not shown 
that recovery of the overpayment would prevent him from 
providing for life's basic necessities.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  Financial hardship is not shown, and 
the veteran would be unjustly enriched if the overpayment 
were waived.  The overpayment is the fault of both VA and the 
veteran, but in total, the elements of equity and good 
conscience favor recovery of the overpayment.


ORDER


Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the original amount of $3,875.00 is 
denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



